UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1091


MARK E. DAVIS; TAMMY L. DAVIS,

                Plaintiffs - Appellees,

          v.

REO AMERICA, INCORPORATED, a Florida corporation, and any
and all persons; REBUILD AMERICA, INCORPORATED, a Florida
Corporation,

                Defendants – Appellees,

          and

MIKE RUTHERFORD, Sheriff of Kanawha County; VERA MCCORMICK,
Clerk of the County Commission of Kanawha County; 100 JOHN
DOES, having or claiming any interest in real estate
identified  as   51  Woodbridge  Drive,   Charleston,  West
Virginia,

                Defendants,

          v.

HUNTINGTON NATIONAL BANK, N.A.,

                Movant – Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
Chief District Judge. (2:09-cv-00096)


Submitted:   June 1, 2010                   Decided:   June 7, 2010
Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Philip Brown Hereford, HEREFORD & HEREFORD, Charleston, West
Virginia, for Appellant.    Mark E. Davis, Tammy L. Davis,
Appellees Pro Se; James William Lane, Jr., Charleston, West
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Huntington     National     Bank    appeals    from    the     district

court’s order denying its request for attorneys fees following

the    improper   removal     of   the   underlying     proceeding.          Because

Huntington was not a party to the proceedings in district court,

the court acted within its discretion in denying Huntington’s

motion for attorney fees.            See People for the Ethical Treatment

of    Animals   v.   Doughney,     263   F.3d    359,   370     (4th     Cir.   2001)

(providing standard of review).              We have reviewed the record and

find    no   reversible     error.       Accordingly,      we     affirm    for   the

reasons stated by the district court.                Davis v. Rutherford, No.

2:09-cv-00096 (S.D. W. Va. filed Oct. 6, 2009 & entered Oct. 8,

2009).       We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented     in   the     materials

before    the   court   and   argument       would   not    aid    the   decisional

process.

                                                                            AFFIRMED




                                         3